Title: From Alexander Hamilton to Nathan Rice and William S. Smith, [23 April 1800]
From: Hamilton, Alexander
To: Rice, Nathan,Smith, William Stephens



Sir
[New York, April 23, 1800]

It appears by a Report of the Dy P M G that no return has come from the 12 Regiment of the Cloathing on hand as required by the general order of the 11th of March.
Considering the time which has elapsed since the issuing of that order if there are any articles of Cloathing in the possession of the Pay Master of that Regiment he has been guilty of very great neglect for which he ought to be made responsible. I request that you will immediately inquire into the matter and communicate to me the result.

An Order of the seventh of April requires returns of Quarter Master Articles wanting. I am not informed what progress has been made in this business—but as it is material no delay should attend I request you will pay particular attention to the matter within your Brigade.
With great consideration   I am Sir
